           Case 2:19-cv-01601-HNJ Document 11 Filed 12/06/19 Page 1 of 7                    FILED
                                                                                   2019 Dec-06 PM 03:54
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

Colby Hooper,                               )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )         CASE NO.:
                                            )         2:19-cv-01601-JEO
Midland Funding, LLC; Midland               )
Credit Management, Inc.,                    )
                                            )
      Defendants.                           )



              REPORT OF THE PARTIES’ PLANNING MEETING

      1.       Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, the

parties held a planning meeting by telephone on December 6, 2019.                  The

participating counsel were as follows:

      John C. Hubbard for Plaintiff Colby Hooper; and

      Thomas R. DeBray, Jr. for Defendants Midland Funding, LLC and Midland
      Credit Management, Inc.

               (a)   Plaintiff’s brief narrative statement of the facts and the
                     causes of action:

               Plaintiff alleges that the Defendants negligently or willfully failed to
               comply with the provisions of Fair Debt Collection Practices Act (the
               “FDCPA”) and state law by claiming a debt and bringing a collection
               action against Plaintiff on a debt he did not lawfully owe. Plaintiff
               alleges Defendants’ business model is to bring collection actions
               against consumers without the proper means to prove the claims or ever
            Case 2:19-cv-01601-HNJ Document 11 Filed 12/06/19 Page 2 of 7




                intending to prove the claims in an effect to coerce settlement or obtain
                a default judgment. Finally, Plaintiff alleges that Defendants
                improperly filed and pursued a default judgment and subsequent
                garnishment against Plaintiff without properly serving Plaintiff with the
                complaint.

                (b)   Defendants’ brief narrative statement of the facts and
                      defenses:

                Plaintiff’s claims, which are based on Defendants’ alleged conduct in
                connection with an underlying collection action filed against Plaintiff
                to recover a certain debt, fail because the underlying collection action
                was filed and maintained in good faith, and Defendants otherwise used
                only lawful and reasonable means in the efforts to collect on the
                outstanding account owed by Plaintiff to Defendant Midland Funding,
                LLC. Defendants were at all times acting in good faith, and
                Defendants’ actions did not violate the FDCPA or state law.

       2.       Pre-Discovery Disclosures.          Defendants provided the information

required by Federal Rule of Civil Procedure 26(a) to Plaintiff’s counsel on

November 27, 2019. Plaintiff provided the information required by Federal Rule of

Civil Procedure 26(a) to Defendants’ counsel on December 4, 2019.

       3.       Discovery Plan and Timeline. The parties jointly propose to the Court

the following discovery plan and timeline:1

                (a)   Discovery Plan. Discovery will be sought on the following
                      issues:

                      (i)     Plaintiff’s claims and Defendants’ defenses.


       1
         The parties agree, to the extent possible, that service of discovery can be perfected by
email (and where the same does not have to be followed by duplicative service through regular
U.S. mail). Further, service of pleadings and other court filings will be perfected upon filing of
the same with the court’s CM-ECF system with no party requiring service by U.S. mail. Moreover,
all documents exchanged in this case will be done so in .pdf format when practicable.

                                                2
Case 2:19-cv-01601-HNJ Document 11 Filed 12/06/19 Page 3 of 7




         (ii)    Plaintiff’s alleged damages.

         (iii)   Any expert testimony identified by any party.

         (iv)    Plaintiff will seek discovery including but not limited to
                 the following subjects: all facts alleged in the Complaint
                 and any subsequently filed Amended Complaint,
                 including but not limited to the Defendant’s activities, and
                 the Defendant’s policies and procedures.

         (v)     Defendants will seek discovery relating to the subjects
                 relevant to the lawsuit, including but not necessarily
                 limited to: the facts alleged in Plaintiff’s complaint (or any
                 amendment thereto); the underlying debt at issue; the
                 underlying collection action at issue; any allegation of
                 Plaintiff that he did not owe the underlying debt; any
                 allegation of Plaintiff that Defendant Midland Funding,
                 LLC did not own that debt; Plaintiff’s contentions
                 regarding each and every subsection of the FDCPA that
                 Plaintiff alleges Defendants violated; Plaintiff’s
                 contentions regarding each and every state law claim
                 asserted by him against Defendants; Plaintiff’s purchases
                 and payments history regarding the underlying debt;
                 Plaintiff’s bank account statements and like
                 documentation, Plaintiff’s medical/mental health history;
                 all communications and correspondence involving
                 Plaintiff and any other person or entity about the
                 underlying debt and/or the underlying collection lawsuit;
                 and any other lawsuits involving Plaintiff, whether civil,
                 criminal, or bankruptcy.

         (vi)    The parties jointly request that the Court enter its standard
                 HIPAA protective order in connection with this action.

         (vii) If and when warranted, the parties may seek the entry of a
               mutually agreeable protective order governing and
               otherwise applicable to the disclosure of a party’s
               confidential, proprietary, and/or otherwise sensitive
               information.


                                 3
            Case 2:19-cv-01601-HNJ Document 11 Filed 12/06/19 Page 4 of 7




                (b)     Discovery Timeline.       The parties jointly propose to the Court
                        the following discovery timeline:

                        (i)     All discovery shall be commenced in time to be completed
                                by June 26, 2020.

                        (ii)    A maximum of thirty (30) interrogatories by Plaintiff to
                                Defendants, and a maximum of thirty (30) interrogatories
                                by Defendants to Plaintiff. (Responses due 30 days after
                                service.)2

                        (iii)   A maximum of thirty (30) requests for production by
                                Plaintiff to Defendants, and a maximum of thirty (30)
                                requests for production by Defendants to Plaintiff.
                                (Responses due 30 days after service.)

                        (iv)    A maximum of thirty (30) requests for admission by
                                Plaintiff to Defendants, and a maximum of thirty (30)
                                requests for admission by Defendants to Plaintiff.
                                (Responses due 30 days after service.)

                        (v)     The maximum number of depositions (whether on oral
                                examination or written questions) that may be taken by
                                Plaintiff or by Defendants is ten (10).

                        (vi)    Reports from retained experts under Rule 26(a)(2) shall be
                                due:

                                (1)     From the Plaintiff by April 30, 2020; and

                                (2)     From the Defendants by May 28, 2020.



        2
          To clarify, this means that Plaintiff may serve no more than 30 total interrogatories in this
action, whether directed to Defendants separately or together. In other words, Plaintiff may not
serve 30 interrogatories to Midland Credit Management, Inc. and then serve 30 additional
interrogatories to Midland Funding, LLC. Likewise, Defendants may serve no more than 30 total
interrogatories in this action. In other words, Midland Credit Management, Inc. may not serve 30
interrogatories to Plaintiff, and then Midland Funding, LLC serve 30 additional interrogatories to
Plaintiff. Each side is limited to 30 total interrogatory requests to the other side, and this limitation
applies likewise to the maximum numbers of requests for production (30) and requests for
admission (30) allowed.

                                                   4
     Case 2:19-cv-01601-HNJ Document 11 Filed 12/06/19 Page 5 of 7




               (vii) Supplementations under Rule 26(e) shall be due as
                     required pursuant to Federal Rule of Civil Procedure 26.

               (viii) Disclosure of discovery of electronically           stored
                      information (ESI) should be handled as follows:

                     (1)   The production of ESI should be done in .pdf format
                           when practicable.

                     (2)   If any party withholds information claiming a
                           privilege or protection as trial-preparation material,
                           that party must make the claim expressly and shall
                           describe the nature of the documents,
                           communications, or things not produced or
                           disclosed which will enable other parties to assess
                           the applicability of the privilege or protection.

                     (3)   All parties agree to implement the provisions of
                           Rule 26(b)(5)(B) to protect any information
                           produced in discovery that is subject to a claim of
                           privilege or of protection as trial-preparation
                           material.

4.       Other Items.

         (a)   The parties do not request a conference with the court before
               entry of the scheduling order.

         (b)   The parties request a pre-trial conference in December of 2020.

         (c)   Plaintiff should be allowed March 23, 2020 to join additional
               parties and amend the pleadings.

         (d)   Defendants should be allowed until April 24, 2020 to join
               additional parties and amend the pleadings.

         (e)   All potentially dispositive motions should be filed by August 14,
               2020.

         (f)   Settlement of the case may be possible, but at this time
               alternative dispute resolution procedures do not appear to be
               necessary. If any of the parties believe the use of alternative
                                     5
Case 2:19-cv-01601-HNJ Document 11 Filed 12/06/19 Page 6 of 7




          dispute resolution procedures may be beneficial in resolving this
          case, the parties, individually or jointly, will so advise the court.

    (g)   Witness and Exhibit lists under Rule 26(a)(3) shall be due 30
          days prior to trial. The parties will have 14 days after receipt of
          Witness and Exhibit Lists to list objections under Rule 26(a)(3).

    (h)   The case should be ready for trial by December 14, 2020 and
          should take approximately three (3) to five (5) days to try.

    (i)   The parties agree that pursuant to Rule 5(b)(2)(E) and 6(d) of the
          Federal Rules of Civil Procedure any pleadings or other papers
          may be served by sending such documents by email to the
          primary and/or secondary email addresses listed below (or any
          updated email address provided to all counsel of record). The
          parties also agree, upon request, to promptly (no later than the
          second business day after the day of service) provide the sending
          party with confirmation of receipt of the service by email. The
          format to be used for attachments to any email message shall be
          Microsoft Word (.doc) or Adobe Acrobat/Nuance PDF (.pdf). If
          an error or delayed delivery message is received by the sending
          party, said party shall promptly (within one business day of
          receipt of such message) notify the intended recipient of the
          message and serve the pleading or other papers by other
          authorized means.




                                 6
        Case 2:19-cv-01601-HNJ Document 11 Filed 12/06/19 Page 7 of 7




      Dated this the 6th day of December, 2019:

/s/ John C. Hubbard                            /s/ Thomas R. DeBray, Jr.

John C. Hubbard                                Jason B. Tompkins
JOHN C. HUBBARD, LLC                           Thomas R. DeBray, Jr.
P.O. Box 953                                   BALCH & BINGHAM LLP
Birmingham, Alabama 35201                      P.O. Box 306
Telephone: (205) 378-8121                      Birmingham, Alabama 35201-0306
Email: jch@jchubbardlaw.com                    Telephone: (205) 251-8100
                                               Email: jtompkins@balch.com
Whitney W. Seals                               Email: tdebray@balch.com
COCHRUN & SEALS, LLC
P.O. Box 10448                                 Attorneys for Defendants
Birmingham, Alabama 35202-0448
Telephone: (205) 323-3900
Email: whitney@cochrunseals.com

Attorneys for Plaintiff

                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing has been filed this the 6th day of December,
2019, via CM/ECF, which will electronically notify the following counsel of record:

John C. Hubbard
JOHN C. HUBBARD, LLC
P.O. Box 953
Birmingham, Alabama 35201
Email: jch@jchubbardlaw.com

Whitney W. Seals
COCHRUN & SEALS, LLC
P.O. Box 10448
Birmingham, Alabama 35202-0448
Telephone: (205) 323-3900
Email: whitney@cochrunseals.com
                                                    /s/ Thomas R. DeBray, Jr.
                                                    Of Counsel


                                          7
